DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 02/09/2021, the following represents the changes from the previous claims: Claims 1, 6, 10, 14, 15, and 19 were amended and Claims 2 and 16-18 were canceled. Claims 1, 3-15, and 19 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3-15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over O'Shaughnessy et al. (US Patent Publication 2018/0014502) in view of Lerner (US Patent Publication 2002/0112674), Church et al. (US Patent Publication 2008/0314336), Rybka (US Patent Publication 2015/0047572), and King (US Patent Publication 2018/0160834).  
	a. Regarding claim 1, O'Shaughnessy teaches a pet carrying assembly comprising a case 100 defining an interior space and configured for positioning a pet in the interior space; a forward edge of an upper section of the case and a front edge of a lower section of the case [FIGS 1A-1E]; a handgrip 145 coupled to a top of the case configured for grasping in a hand of a user for lifting the case [top panel 105 includes a grabbing element (e.g., top handle 145) with which the user can grab and carry the carrier; handle 145 can be positioned essentially centrally on an outer surface of a top [0056], FIG. 1A]; a set of rollers 150 [a set of four wheels arranged at each corner of a rectangular or square lower portion), permitting the carrier 100 to be rolled [0057]] coupled to a bottom of the case wherein the rollers are configured for locomoting of the case across a substantially horizontal surface [a plurality of wheels 150 a, 150 b (or similar rolling devices) so that the user can easily drag the carrier; wheels 150 a, 150 b can be caster wheels [0057]]; a plurality of slots positioned in a sidewall of the case configured for venting the [the side walls 110, 112 are perforated with a plurality of holes to facilitate ventilation of the air in and out of the carrier so that the companion animal can breathe fresh air [0052]];
O'Shaughnessy does not specifically teach the case being clam-shell type with a set of first couplers coupled to a forward edge of an upper section of the case; a set of second couplers coupled to a front edge of a lower section of the case, the second couplers being complementary to the first couplers such that each second coupler is positioned for selectively coupling to an associated first coupler for coupling the upper section to the lower section, and a pad selectively positionable on the bottom of the case within the interior space configured for cushioning the case and absorbing liquid. 
Lerner teaches case 100 being clam-shell type [FIG. 1] with a set of first couplers coupled to a forward edge of an upper section of the case and a set of second couplers coupled to a front edge of a lower section of the case the second couplers being complementary to the first couplers such that each second coupler is positioned for selectively coupling to an associated first coupler for coupling the upper section to the lower section 120, 122 [Fastening devices 120, 122, 124, and 126 can be one of several types of latches. Suitable examples of fastening devices 120, 122, 124, and 126 include, for example, draw latches [0047], FIGS. 1-4], pad 940 selectively positionable on the bottom of the case within the interior space configured for cushioning the case and absorbing liquid [Padded mat 940 rests on flat surface 918 of carrier bottom 904. Padded mat 940 and carrier bottom 904 may be used as an animal's usual sleeping quarters. The cover of padded mat 940 is preferably made of a washable, soft fabric. Padded mat 940 can further comprise a washable foam. Preferably, padded mat 940 can be completely removed from carrier bottom 904. In addition, padded mat 940 is preferably washable in a washing machine. The best fabrics for padded mat 940 are acrylics. In particular, the fake-fur type acrylics. These fabrics are soft, washable, and they do not bleed or fade in washing. In addition, these fabrics can absorb [0056]] for the purpose of providing a pet carrier configured so an animal can be observed or retrieved easily by tilting back or removing the cover of the carrier, a plurality of fastening devices for securely attaching the cover to the carrier bottom, and a padded absorbent mat on the bottom of the case within the interior space for an animal's usual sleeping quarters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy to include a clam-shell type case animal can be observed or retrieved easily by tilting back or removing the cover of the carrier, a plurality of fastening devices for securely attaching the cover to the carrier bottom, and a padded absorbent mat on the bottom of the case within the interior space for an animal's usual sleeping quarters.
O'Shaughnessy in view of Lerner does not specifically teach a set of first fasteners coupled to the pad and a set of second fasteners coupled to the bottom of the case complementary to the first fasteners such that each second fastener is positioned for selectively coupling to a respective first fastener comprising a slit positioned in the pad for removably coupling the pad to the case. 
Church teaches a set of first fasteners 9 coupled to pad 12 and a set of second fasteners 76 coupled to the bottom of the case [e.g. a floor of a vehicle [0050]] complementary to the first fasteners such that each second fastener is positioned for selectively coupling to a respective first fastener comprising a slit positioned in pad 12 for removably coupling the pad to the case [Along the perimeter of surface (12) are a plurality of mooring interfaces (9) configured for receiving a securing device (76). The securing device (76) is configured for associating ARD (10) with the surface of another item e.g. a floor of a vehicle; mooring interfaces (8) are holes that allow a securing device to be passed through the holes [0050]] for the purpose of providing a plurality of first fasteners configured for receiving second fasteners coupled to the bottom of the case complementary to the first fasteners for removably coupling the pad to the floor of a wheeled pet carrying assembly. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner to include a set of first fasteners coupled to the pad and a set of second fasteners coupled to the bottom of the case complementary to the first fasteners such that each second fastener is positioned for selectively coupling to a respective first fastener comprising a slit positioned in the pad for removably coupling the pad to the 
O'Shaughnessy in view of Lerner and Church does not specifically teach the set of second fasteners comprising four second fasteners positioned singly proximate to each lower corner of the case each second fastener comprising a clip for removably coupling the pad to the case. Rybka teaches the set of second fasteners 136 comprising four second fasteners positioned singly proximate to each lower corner of the case each second fastener comprising a clip for removably coupling pad 134 to case 100 [absorbent pad 134 sits on top of the base tray; The pad is secured to the tray through a plurality of metal clips 136 [0029]] for the purpose of providing a set of second fasteners comprising a metal clip to removably secure a pad for collecting pet waste that can be removed and replaced when soiled. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner and Church to include the second fastener comprising a clip for removably coupling the pad to the case as taught by Rybka because doing so would have provided a set of second fasteners comprising a metal clip to removably secure a pad for collecting pet waste that can be removed and replaced when soiled.
O'Shaughnessy in view of Lerner, Church, and Rybka does not specifically teach each second fastener comprising a clip having a flange extending parallel to the bottom of the case to define an open end of the clip. King teaches each second fastener comprising a clip 92 having a flange 154 [protrusions 154 (see FIG. 15) of the pad securing member 92 [0050]] extending parallel to the bottom of the case to define an open end of the clip [A bottom side 156 of the pad securing member 92 can include protrusions 154 that fit into the slots 98 of the corner, as described above, where a pad, as discussed, can be sandwiched between the pad securing member 92 and the corner 86 to secure the pad to the frame 80 [0053]] for the purpose of providing a low-cost apparatus of simple design and ease of manufacture for securely retaining disposable absorbent pads and for preventing the pads from being dislodged or damaged by the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner, Church, and a low-cost apparatus of simple design and ease of manufacture for securely retaining disposable absorbent pads and for preventing the pads from being dislodged or damaged by the pet. Please note in the combination of O'Shaughnessy, Lerner, Church, Rybka, and King an open end of the clip faces away from the open end of an associated clip on an opposite side of the bottom of the case and the slit is positioned for inserting the flange.
b. Regarding claim 3, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to Lerner) the assembly of claim 1 further including the second coupler and the associated first coupler comprising a latch coupler [Fastening devices 120, 122, 124, and 126 can be one of several types of latches. Suitable examples of fastening devices 120, 122, 124, and 126 include, for example, draw latches [0047], FIGS. 1-4].
c. Regarding claim 4, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to Lerner) the assembly of claim 3 having the latch coupler [Fastening devices 120, 122, 124, and 126 can be one of several types of latches. Suitable examples of fastening devices 120, 122, 124, and 126 include, for example, draw latches [0047], FIGS. 1-4]. O'Shaughnessy further teaches a locking type latch coupler 195 [locking mechanism 195 [0055], FIG. 1D] configured for deterring unauthorized access to the interior space.
d. Regarding claim 5, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to Lerner) the assembly of claim 1 including the set of second couplers comprising two second couplers 120, 122 [FIGS. 1-4].  
e. Regarding claim 6, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to Lerner) the assembly of claim 1 having the upper section hingedly coupled to the lower section [FIG. 1]. 
O'Shaughnessy in view of Lerner, Church, Rybka, and King does not specifically teach a set of hinges, each hinge being coupled to and extending between a rear edge of the upper section and a back edge of the lower section such that the upper section is hingedly coupled to the lower section. Lerner teaches a set of hinges [FIG. 8], each hinge being coupled to and extending between a rear edge of the [hinge 812 is a removable hinge comprising units 822, 824, 826, and 828. Hinge 812 allows cover 802 and carrier bottom 804 to be completely separated. Units 824 and 828 of hinge 812 are attached to carrier bottom 804 along the top end of straight wall 814, and units 822 and 826 of hinge 812 are attached to cover 802 [0054]] for the purpose of providing removable hinge units attached to coupled to and extending between a rear edge of the upper section and a back edge of the lower section to allow the upper section and lower section to be completely separated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner, Church, Rybka, and King to include a set of hinges, each hinge being coupled to and extending between a rear edge of the upper section and a back edge of the lower section such that the upper section is hingedly coupled to the lower section as taught by Lerner because doing so would have provided removable hinge units attached to coupled to and extending between a rear edge of the upper section and a back edge of the lower section to allow the upper section and lower section to be completely separated.  
f. Regarding claim 7, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to Lerner) the assembly of claim 6 having the set of hinges [hinge 812 is a removable hinge comprising units 822, 824, 826, and 828. Hinge 812 allows cover 802 and carrier bottom 804 to be completely separated. Units 824 and 828 of hinge 812 are attached to carrier bottom 804 along the top end of straight wall 814, and units 822 and 826 of hinge 812 are attached to cover 802 [0054]].
O'Shaughnessy in view of Lerner, Church, Rybka, and King does not specifically teach three hinges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner, Church, Rybka, and King to include three hinges because doing so would have provided extra components in case of failure in other components and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.
g. Regarding claim 8, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to O'Shaughnessy) the assembly of claim 1 having the plurality of slots in the upper section [the side walls 110, 112 are perforated with a plurality of holes to facilitate ventilation of the air in and out of the carrier so that the companion animal can breathe fresh air [0052]]. 
h. Regarding claim 9, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to O'Shaughnessy) the assembly of claim 8 having the plurality of slots in the upper section and the lower section [the side walls 110, 112 are perforated with a plurality of holes to facilitate ventilation of the air in and out of the carrier so that the companion animal can breathe fresh air; at least one of the top panel 105, bottom panel 106, front panel 116, or a back panel 117 can be perforated [0052]].
i. Regarding claim 10, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to Lerner) the assembly of claim 1 having the upper and lower section [FIG. 1].
O'Shaughnessy in view of Lerner, Church, Rybka, and King does not specifically teach a cutout extending into the lower section from the front edge configured for facilitating the positioning of the pet into the interior space and a panel coupled to and extending from the forward edge of the upper section, the panel being complementary to the cutout such that the panel is positioned for closing the cutout as the upper section closes the lower section. 
Lerner teaches cutout 128 extending into the lower section from the front edge configured for facilitating the positioning of the pet into the interior space and panel 110 coupled to and extending from the forward edge of the upper section complementary to the cutout such that the panel is positioned for closing the cutout as the upper section closes the lower section [Cover 102 can further comprise tongue 110. Tongue 110 facilitates the bottom to be used as a pet bed, indented portion 128 of carrier bottom 104 mates with tongue 110, allowing the pet easy entrance/exit to the bed [0043]] for the purpose of providing the pet with an easy entrance/exit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner, Church, Rybka, and King to include a cutout extending into the lower section from the front edge configured for facilitating the positioning of the pet into the interior space and a panel coupled to and extending from the forward edge of the upper section, the panel being complementary to the cutout such that the panel is 
j. Regarding claim 11, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to Lerner) the assembly of claim 10 includes the case having opposing arcuate ends proximate to the top and the bottom of the case [FIG. 1]. 
k. Regarding claim 12, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to O'Shaughnessy) the assembly of claim 10 includes the plurality of slots positioned in the lower section [at least one of the top panel 105, bottom panel 106, front panel 116, or a back panel 117 can be perforated [0052]]. O'Shaughnessy in view of Lerner teaches (references to Lerner) the assembly of claim 10 includes panel 110.
O'Shaughnessy in view of Lerner, Church, Rybka, and King does not specifically teach the plurality of slots positioned in the panel. Lerner teaches slots 108 positioned in panel 110 [air vents 108 shown in FIGS. 1-5 are elongated slots extend radially from the center of cover 10 [0045] FIGS. 2, 8] for the purpose of providing a plurality of elongated air vent slots to improve ventilation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner, Church, Rybka, and King to include the plurality of slots positioned in the panel as taught by Lerner because doing so would have provided a plurality of elongated air vent slots to improve ventilation.
l. Regarding claim 13, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to O'Shaughnessy) the assembly of claim 1 includes handgrip 145 centrally positioned on and hingedly coupled to the top [top panel 105 includes a grabbing element (e.g., top handle 145) with which the user can grab and carry the carrier; handle 145 can be positioned essentially centrally on an outer surface of a top [0056], FIG. 1A].
m. Regarding claim 14, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to O'Shaughnessy) the assembly of claim 1 includes the set of rollers 150 comprising four rollers positioned singly proximate to each lower corner of the case [a set of four wheels arranged at each corner of a rectangular or square lower portion), permitting the carrier 100 to be rolled [0057]], the  [a plurality of wheels 150 a, 150 b (or similar rolling devices) so that the user can easily drag the carrier; wheels 150 a, 150 b can be caster wheels [0057]].
n. Regarding claim 15, O'Shaughnessy in view of Lerner, Church, Rybka, and King teaches (references to O'Shaughnessy) the assembly of claim 1 having the sidewall, top of the case, and rollers 150.
O'Shaughnessy further teaches handle 610 coupled to and selectively extensible from the sidewall such that handle 610 is substantially parallel to the sidewall and extends above the top of the case wherein the handle is configured for grasping in the hand of the user positioning the user for locomoting the case upon rollers 150 across the substantially horizontal surface, the handle comprising a pair of first rods and a second rod [FIG. 6], each first rod comprising a plurality of nested sections such that the first rod is selectively extensible, the second rod being coupled to and extending between the first rods distal from the case [a telescoping handle 610 (as shown in FIG. 6) that is coupled to and extends along the plane of a top or bottom panel 105, 106. In such an embodiment, the telescoping handle can be extended to provide a convenient grasping point for rolling the carrier [0056], FIG. 6].
o. Regarding claim 19, O'Shaughnessy teaches a pet carrying assembly comprising a substantially rectangularly box shaped case 100 having opposing ends, defining an interior space, and configured for positioning a pet in the interior space, a locking type latch coupler 195 [locking mechanism 195 [0055], FIG. 1D] configured for deterring unauthorized access to the interior space; a plurality of slots positioned in a sidewall of the case configured for venting the interior spaceand positioned in the upper section and the lower section [the side walls 110, 112 are perforated with a plurality of holes to facilitate ventilation of the air in and out of the carrier so that the companion animal can breathe fresh air; at least one of the top panel 105, bottom panel 106, front panel 116, or a back panel 117 can be perforated [0052]]; a handgrip 145 centrally positioned on the top coupled to the top of the case configured for grasping in a hand of a user for lifting the caseand hingedly coupled to the top [top panel 105 includes a grabbing element (e.g., top handle 145) with which the user can grab and carry the carrier; handle 145 can be positioned essentially centrally on an outer surface of a top [0056], FIG. 1A]; a set of rollers 150 comprising four rollers positioned singly proximate to each lower corner of the case coupled to the bottom of the case configured for locomoting of the case across a substantially [a set of four wheels arranged at each corner of a rectangular or square lower portion), permitting the carrier 100 to be rolled [0057]], the rollers being castor type [a plurality of wheels 150 a, 150 b (or similar rolling devices) so that the user can easily drag the carrier; wheels 150 a, 150 b can be caster wheels [0057]]; a handle 610 coupled to and selectively extensible from the sidewall such that the handle is substantially parallel to the sidewall and extends above the top of the case configured for grasping in the hand of the user positioning the user for locomoting the case upon the rollers across the substantially horizontal surface comprising a pair of first rods and a second rod, each first rod comprising a plurality of nested sections such that the first rod is selectively extensible, the second rod being coupled to and extending between the first rods distal from the case  [a telescoping handle 610 (as shown in FIG. 6) that is coupled to and extends along the plane of a top or bottom panel 105, 106. In such an embodiment, the telescoping handle can be extended to provide a convenient grasping point for rolling the carrier [0056], FIG. 6]. 
O'Shaughnessy does not specifically teach the case being clam-shell type the opposing ends being arcuate proximate to a top and a bottom of the case; a set of first couplers coupled to a forward edge of an upper section of the case; a set of second couplers coupled to a front edge of a lower section of the case, the second couplers being complementary to the first couplers such that each second coupler is positioned for selectively coupling to an associated first coupler for coupling the upper section to the lower section, the second coupler and the associated first coupler comprising a latch coupler;  the set of second couplers comprising two second couplers; a set of hinges, each hinge being coupled to and extending between a rear edge of the upper section and a back edge of the lower section such that the upper section is hingedly coupled to the lower section; a cutout extending into the lower section from the front edge wherein the cutout is configured for facilitating the positioning of the pet into the interior space; a panel coupled to and extending from the forward edge of the upper section, the panel being complementary to the cutout such that the panel is positioned for closing the cutout as the upper section closes the lower section; the plurality of slots being positioned in the panel and the lower section; and a pad selectively positionable on the bottom of the case within the interior space wherein the pad is configured for cushioning the case and for absorbing liquid.
100 being clam-shell type [FIG. 1]; opposing ends being arcuate proximate to a top and a bottom of the case [FIG. 1]; a set of first couplers coupled to a forward edge of an upper section of the case and a set of second couplers coupled to a front edge of a lower section of the case, the second couplers being complementary to the first couplers such that each second coupler is positioned for selectively coupling to an associated first coupler for coupling the upper section to the lower section, the second coupler and the associated first coupler comprising a latch coupler [Fastening devices 120, 122, 124, and 126 can be one of several types of latches. Suitable examples of fastening devices 120, 122, 124, and 126 include, for example, draw latches [0047], FIGS. 1-4]; the set of second couplers comprising two second couplers [FIGS. 1-4]; a set of hinges [FIG. 8] each hinge coupled to and extending between a rear edge of the upper section and a back edge of the lower section such that the upper section is hingedly coupled to the lower section [hinge 812 is a removable hinge comprising units 822, 824, 826, and 828. Hinge 812 allows cover 802 and carrier bottom 804 to be completely separated. Units 824 and 828 of hinge 812 are attached to carrier bottom 804 along the top end of straight wall 814, and units 822 and 826 of hinge 812 are attached to cover 802 [0054]]; cutout 128 extending into the lower section from the front edge configured for facilitating the positioning of the pet into the interior space and panel 110 coupled to and extending from the forward edge of the upper section, the panel being complementary to the cutout such that the panel is positioned for closing the cutout as the upper section closes the lower section [Cover 102 can further comprise tongue 110. Tongue 110 facilitates the bottom to be used as a pet bed, indented portion 128 of carrier bottom 104 mates with tongue 110, allowing the pet easy entrance/exit to the bed [0043]]; a plurality of slots 108 positioned in panel 110 [air vents 108 shown in FIGS. 1-5 are elongated slots extend radially from the center of cover 10 [0045] FIGS. 2, 8]; and pad 940 selectively positionable on the bottom of the case within the interior space wherein the pad is configured for cushioning the case and absorbing liquid [Padded mat 940 rests on flat surface 918 of carrier bottom 904. Padded mat 940 and carrier bottom 904 may be used as an animal's usual sleeping quarters. The cover of padded mat 940 is preferably made of a washable, soft fabric. Padded mat 940 can further comprise a washable foam. Preferably, padded mat 940 can be completely removed from carrier bottom 904. In addition, padded mat 940 is preferably washable in a washing machine. The best fabrics for padded mat 940 are acrylics. In particular, the fake-fur type acrylics. These fabrics are soft, washable, and they do not bleed or fade in washing. In addition, these fabrics can absorb [0056]] for the purpose of providing a pet carrier configured so an animal can be observed or retrieved easily by tilting back or removing the cover of the carrier and a plurality of fastening devices for securely attaching the cover to the carrier bottom; providing removable hinge units attached to coupled to and extending between a rear edge of the upper section and a back edge of the lower section to allow the upper section and lower section to be completely separated; providing the pet with an easy entrance/exit; providing a plurality of elongated air vent slots to improve ventilation; and providing a padded absorbent mat on the bottom of the case within the interior space for an animal's usual sleeping quarters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy to include the case being clam-shell type the opposing ends being arcuate proximate to a top and a bottom of the case; a set of first couplers coupled to a forward edge of an upper section of the case; a set of second couplers coupled to a front edge of a lower section of the case, the second couplers being complementary to the first couplers such that each second coupler is positioned for selectively coupling to an associated first coupler for coupling the upper section to the lower section, the second coupler and the associated first coupler comprising a latch coupler; the set of second couplers comprising two second couplers; a set of hinges, each hinge being coupled to and extending between a rear edge of the upper section and a back edge of the lower section such that the upper section is hingedly coupled to the lower section; a cutout extending into the lower section from the front edge wherein the cutout is configured for facilitating the positioning of the pet into the interior space; a panel coupled to and extending from the forward edge of the upper section, the panel being complementary to the cutout such that the panel is positioned for closing the cutout as the upper section closes the lower section; the plurality of slots being positioned in the panel and the lower section; and a pad selectively positionable on the bottom of the case within the interior space wherein the pad is configured for cushioning the case and for absorbing liquid as taught by Lerner because doing so would have provided a pet carrier configured so an animal can be observed or retrieved easily by tilting back or removing the cover of the carrier and a plurality of fastening devices for 
O'Shaughnessy in view of Lerner does not specifically teach a set of first fasteners coupled to the pad; and a set of second fasteners coupled to the bottom of the case, the second fasteners being complementary to the first fasteners such that each second fastener is positioned for selectively coupling to a respective first fastener comprising a slit positioned in the pad for removably coupling the pad to the case, the set of second fasteners comprising four second fasteners positioned singly proximate to each lower comer of the case. 
Church teaches a set of first fasteners 9 coupled to pad 12 and a set of second fasteners 76 coupled to the bottom of the case [e.g. a floor of a vehicle [0050]] complementary to the first fasteners such that each second fastener is positioned for selectively coupling to a respective first fastener comprising a slit positioned in pad 12 for removably coupling the pad to the case [Along the perimeter of surface (12) are a plurality of mooring interfaces (9) configured for receiving a securing device (76). The securing device (76) is configured for associating ARD (10) with the surface of another item e.g. a floor of a vehicle; mooring interfaces (8) are holes that allow a securing device to be passed through the holes [0050]], the set of second fasteners comprising four second fasteners positioned singly proximate to each lower comer of the case for the purpose of providing a plurality of first fasteners configured for receiving second fasteners coupled to the bottom of the case complementary to the first fasteners for removably coupling the pad to the floor of a wheeled pet carrying assembly. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner to include a set of first fasteners coupled to the pad; and a set of second fasteners coupled to the bottom of the case, the second fasteners being complementary to the first fasteners such that each second fastener is positioned for selectively coupling to a respective first fastener comprising a slit positioned in the pad for removably coupling the pad to the case, the set of second fasteners comprising four second fasteners positioned 
O'Shaughnessy in view of Lerner and Church does not specifically teach second fasteners  comprising a clip for removably coupling the pad to the case. Rybka teaches second fasteners 136 comprising a clip for removably coupling pad 134 to case 100 [absorbent pad 134 sits on top of the base tray; The pad is secured to the tray through a plurality of metal clips 136 [0029]] for the purpose of providing a set of second fasteners comprising a metal clip to removably secure a pad for collecting pet waste that can be removed and replaced when soiled. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner and Church to include the second fastener comprising a clip for removably coupling the pad to the case as taught by Rybka because doing so would have provided a set of second fasteners comprising a metal clip to removably secure a pad for collecting pet waste that can be removed and replaced when soiled.
O'Shaughnessy in view of Lerner, Church, and Rybka does not specifically teach each second fastener comprising a clip having a flange extending parallel to the bottom of the case to define an open end of the clip. King teaches each second fastener comprising a clip 92 having a flange 154 [protrusions 154 (see FIG. 15) of the pad securing member 92 [0050]] extending parallel to the bottom of the case to define an open end of the clip [A bottom side 156 of the pad securing member 92 can include protrusions 154 that fit into the slots 98 of the corner, as described above, where a pad, as discussed, can be sandwiched between the pad securing member 92 and the corner 86 to secure the pad to the frame 80 [0053]] for the purpose of providing a low-cost apparatus of simple design and ease of manufacture for securely retaining disposable absorbent pads and for preventing the pads from being dislodged or damaged by the pet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner, Church, and Rybka to include each second fastener comprising a clip having a flange extending parallel to the bottom a low-cost apparatus of simple design and ease of manufacture for securely retaining disposable absorbent pads and for preventing the pads from being dislodged or damaged by the pet. Please note in the combination of O'Shaughnessy, Lerner, Church, Rybka, and King an open end of the clip faces away from the open end of an associated clip on an opposite side of the bottom of the case and the slit is positioned for inserting the flange.
O'Shaughnessy in view of Lerner, Church, Rybka, and King does not specifically teach the set of hinges comprising three hinges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by O'Shaughnessy in view of Lerner, Church, Rybka, and King to include three hinges because doing so would have provided extra components in case of failure in other components and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
4.	Applicant’s arguments from the response filed on 02/09/2021, see pages 8-9, with respect to the rejection of claims 1 and 19 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of King (US Patent Publication 2018/0160834).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643